PER CURIAM.
Relying upon our decision in Casal v. State, 375 So.2d 1077 (Fla. 3d DCA 1979), the trial court granted the defendant’s motion to suppress the marijuana found aboard his vessel by Marine Patrol officers because they had no probable cause or founded suspicion of illegal activity so as to justify the initial stop. The supreme court’s subsequent disapproval and reversal of this conclusion and its contrary holding in State v. Casal, 410 So.2d 152 (Fla.1982) that “spot checks of motorboats are not unreasonable under the Fourth Amendment,” 410 So.2d at 155, requires reversal of that order.
Since we are not empowered in this state appeal to consider the appellee’s claims that the suppression should be affirmed on other grounds which the trial court did not reach or pass upon below, State v. Roberts, 415 So.2d 796, n.3 (Fla. 3d DCA 1982), we remand for consideration of these alternative contentions and for further proceedings thereafter which are consistent with this opinion.
Reversed and remanded.